DETAILED ACTION
Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
Claims 1-15 are pending. Claims 1-15 are currently amended. The claims have been amended to overcome the rejection to claims 1-15 under 35 USC 112 second paragraph and accordingly the rejections are withdrawn. The claims have been amended to obviate the drawing objections, which accordingly are withdrawn. The amendments to the claims have overcome the rejections to Claim(s) 1, 4-7 under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Davidson (US 8185229); Claim 1, 4-7 (in the alternative) and 2, 9  under 35 U.S.C. 103 as being unpatentable over Davidson; Claim 3 under  35 U.S.C. 103 as being unpatentable over Davidson as applied to claims 1 and 2 above, and further in view of Clark (US 9562623); Claim 8, 13-15 under 35 U.S.C. 103 as being unpatentable over Davidson as applied to claims 1 above, and further in view of Craft (US 10189057); Claim 10-12 under 35 U.S.C. 103 as being unpatentable over Davidson as applied to claims 9 above, and further in view of Johnson (US 2007/0068583); and the rejections are withdrawn. 
Allowable Subject Matter
	Claims 1-15 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious pertaining to claims 1, 9 and 13, “the isolation plate being movable between a first position in which, when none of the plurality of conduits is clogged, the plurality of openings are aligned with the plurality of valve ports and the isolation opening is not aligned with any of the plurality of valve ports, and a second position in which, when one of the plurality of conduits is clogged, none of the plurality of output openings is aligned with any  of the plurality of valve ports and the isolation opening is aligned with one of the plurality of valve ports that is connected to the clogged conduit” in combination with the other limitations set forth in the independent claims; and in consideration of the remarks on page 10 and 11 of the response filed on 8/17/2021. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/Matthew W Jellett/Primary Examiner, Art Unit 3753